Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
    PNG
    media_image1.png
    385
    519
    media_image1.png
    Greyscale
the upper surface of the substrate (102) as shows with the 2nd box.  Last, the third portion is defined by the claim language and represented by the 3rd box above.  Therefore, the second portion is not in continuous contact with the entirety of the first or third portions.  The sidewalls of the second portions are in continuous contact with a sidewall of each the first and third portions of the plurality of layers.  In addition, the plurality of layers within the first portion are in continuous contact through the entirety of the first portion.  This can be said for the second and third portions. 
Claim 15 (and its dependent claims 16-20) recites the limitation "the plurality of layers" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should consider using the phrase “the first, second, and third layers”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Patent 9,583,641).
Claim 1:  Chang (Fig. 22) teaches an integrated circuit product, comprising: a semiconductor substrate (10) comprising an upper surface; a conductive selection gate electrode (SG) and a first gate insulation layer (42) positioned above the semiconductor substrate, the first gate insulating layer being positioned adjacent the conductive selection gate electrode, a conductive memory gate electrode (MG) positioned above the semiconductor substrate and adjacent the conductive selection gate electrode (SG), the conductive memory gate electrode comprising a bottom surface and first and second opposing sidewall surfaces; and a plurality of layers of insulating material (39) a first portion of the plurality of layers of insulating material being positioned between the first gate insulation layer (42) and the first opposing sidewall of the conductive memory 
Claim 2:  Chang (Fig. 22) teaches the plurality of layers of insulating material comprises first (31), second (32) and third (34) layers of insulating material, wherein the first layer (31) of insulating material is positioned on and in contact with the first gate insulation layer and on and in contact with the upper surface of the semiconductor substrate, the second layer (32) of insulating material is positioned on and in contact with the first layer of insulating material, the third layer (34) of insulating material is positioned on and in contact with the second Page 23 of 29KMLT3472162.293600 layer of insulating material and wherein the third layer of insulating material is positioned on and in contact with the first opposing sidewall surface, the bottom surface and the second opposing sidewall surface of the conductive memory gate electrode.  
Claim 3:  Chang (Col. 4 lines 12-34) teaches the plurality of layers of insulating material comprises a tunneling oxide layer, a charge storage layer and an insulating oxide layer, the charge storage layer comprising silicon nitride.  
Claim 4:  Chang (Col. 4 lines 12-34) the first layer of insulating material comprises silicon dioxide, the second layer of insulating material comprises silicon 
Claim 5:  Chang (Fig. 22) teaches the conductive selection gate electrode has a gate length that extends in a gate length direction, and wherein, in a cross-sectional view taken through the plurality of layers of insulating material and the conductive memory gate electrode in a direction corresponding to the gate length direction, each of the plurality of layers of insulating material have a generally U-shaped configuration.  
Claim 6:  Chang (Fig. 22) teaches in a cross-sectional view taken through the first gate insulation layer in a direction corresponding to the gate length direction, the first gate insulation layer has a generally U-shaped configuration.  
Claim 7:  Chang (Fig. 22) teaches the first and second opposing sidewalls are substantially vertically oriented relative to the upper surface of the semiconductor substrate.  
Claim 8:  Chang (Fig. 22) teaches a portion of the first gate insulation layer is positioned between the conductive selection gate electrode and the first portion of the plurality of layers of insulating material for substantially an entire vertical height of the conductive selection gate electrode.  
Claim 9:  Chang (Fig. 22) teaches the first portion of the plurality of layers of insulating material is positioned on and in contact with the first gate insulation layer.  
Claim 10:  Chang (Fig. 22) teaches a transistor formed in a logic region (R2), the transistor comprising a gate insulation layer (42) and a conductive gate electrode (80), wherein the gate insulation layer of the transistor and the first gate insulation layer (42) comprise a same first material and wherein the conductive gate electrode (80) of the 
Claim 11:  Chang (Fig. 22) the conductive selection gate electrode (SG) and the first gate insulation layer define a first gate structure that comprises opposing lateral sidewalls, wherein the product further comprises a first inner sidewall spacer (56) and a second outer sidewall spacer (57) positioned on the first inner sidewall spacer, wherein, considered collectively, the first inner sidewall spacer and the second outer sidewall spacer are positioned adjacent only one of the opposing lateral sidewalls of the first gate structure.  
Claim 12:  Chang (Fig. 22) the first inner sidewall spacer has a first width at its base and the second outer sidewall spacer has a second width at its base, wherein the second width is greater than the first width.  
Claim 13:  Chang (Col. 6) the first inner sidewall spacer and the second outer sidewall spacer are made of the same material.
Claim 15:  Chang (Fig. 22)  teaches an integrated circuit product, comprising: a semiconductor substrate (10) comprising an upper surface; a conductive selection gate electrode (CG) and a first gate insulation layer (42) positioned above the semiconductor substrate, the first gate insulation layer being positioned on the conductive selection gate electrode, a conductive memory gate electrode (MG) positioned above the semiconductor substrate and adjacent the conductive selection gate electrode, the conductive memory gate electrode comprising a bottom surface and first and second opposing sidewall surfaces; Page 26 of 29KMLT3472162.293600a first layer of insulating material (31) positioned on and in contact with the first gate insulation layer and on and in contact with the upper surface 
Claim 16:  Chang (Col. 4 lines 12-34) the third layer of insulating material is a tunneling oxide layer that comprises silicon dioxide, the second layer of insulating material is a charge storage layer that comprises silicon nitride and the third layer of insulating material is an insulating oxide layer that comprises silicon dioxide [0091-0095].
Claim 17:  Chang (Fig. 22) a portion of the first gate insulation layer is positioned between the conductive selection gate electrode and the first layer of insulating material for substantially an entire vertical height of the conductive selection gate electrode.  
Claim 18:  Chang (Fig. 22)  ) a transistor formed in a logic region (r2), the transistor comprising a gate insulation layer and a conductive gate electrode, wherein the gate insulation layer of the transistor and the first gate insulation Page 27 of 29KMLT3472162.293600 layer comprise a same first material and wherein the conductive gate electrode of the transistor and the conductive selection gate electrode comprise a same second material (80).  
  the conductive selection gate electrode and the first gate insulation layer define a first gate structure that comprises opposing lateral sidewalls, wherein the product further comprises a first inner sidewall spacer (56) and a second outer sidewall spacer (57) positioned on the first inner sidewall spacer, wherein, considered collectively, the first inner sidewall spacer and the second outer sidewall spacer are positioned adjacent only one of the opposing lateral sidewalls of the first gate structure.  
Claim 20:  Chang (Fig. 22) the first inner sidewall spacer has a first width at its base and the second outer sidewall spacer has a second width at its base, wherein the second width is greater than the first width.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent 9,583,641), as applied to claim 11 above, and further in view of Tadayoni et al. (US PGPub 2014/0091382)
Regarding claim 14 as described above, Chang substantially reads on the invention as claimed, except Chang does not teach first and second 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Primary Examiner, Art Unit 2814